Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 7-11, 16 and 18-20 are pending in this application. Claims 1-20 are original.

Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 08/15/2022 is acknowledged.  The traversal is on the ground(s) that “that the search and examination of the entire application could be made without serious burden”.  This is not found persuasive because either the ESD detection circuit or the charging circuit are distinct with mutually exclusive characteristics as identified in the office action of 06/15/2022.
The requirement is still deemed proper and is therefore made FINAL.
Upon further examination, claim 14 does not read on species 2; Hence it is not examined in this office action.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/01/2021 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0092], “204” should be –206--, where ever 204 appears.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai (US 20190115339 A1).
Regarding claim 1, Lai teaches a clamp circuit (e.g. circuit of ESD device 10) (fig.2) comprising: an electrostatic discharge (ESD) detection circuit (e.g. circuit comprising trigger device 12 and resistive element 14) (fig.2) ([0024], The resistive element 14, in response to a trigger signal at the node G due to an HL ESD event) coupled between a first node (e.g. node at VDD pin) (fig.2) and a second node (e.g. node at VSS pin) (fig.2); a first transistor (i.e. discharging device 18) (fig.2) of a first type ([[0026], high-electron-mobility transistor), the first transistor having a first gate (e.g. gate of 18) (fig.2) coupled to at least the ESD detection circuit (implicit, as seen in fig.2) by a third node (i.e. node G) (fig.2), a first drain (e.g. drain of 18) (fig.2) coupled to the first node ([0028], A drain of the HEMT is coupled to the first voltage bus VDD) and a first source (e.g. source of 18) (fig.2) coupled to the second node ([0028], A source of the HEMT is coupled to the second voltage bus VSS); and a charging circuit (e.g. circuit comprising bypass transistor 16) (fig.2) coupled between the second node and the third node (implicit, as seen in fig.2), and configured to charge the third node during an ESD event at the second node ([0024], n operation, the bypass device 16, in response to a trigger signal at the node G due to an LH ESD event, activates the discharging device 18).
Regarding claim 3, Lai teaches the clamp circuit of claim 1, wherein the charging circuit comprises: a second transistor (i.e. bypass transistor 16) (fig.2) of the first type ([0027], the bypass device 16 includes a HEMT), and having a second gate (e.g. gate of 16) (fig.2), a second drain (e.g. drain of 16) (fig.2) and a second source (e.g. source of 16) (fig.2), the second drain being coupled to the third node, the first gate and the ESD detection circuit (implicit, as seen in fig.2), and each of the second node, the second gate, the first source and the second source being coupled together (implicit, as seen in fig.2).
Regarding claim 8, Lai teaches the clamp circuit of claim 1, wherein at least the first transistor is in a semiconductor wafer ([0047], the system 70, for example, a semiconductor chip … include one of the ESD devices 10, 40, 50 and 60), the semiconductor wafer does not include a bulk ([0026], HEMT has no source/bulk to drain body diode structure), and a channel of the first transistor ([0027], HEMT 18 is activated to discharge an LH ESD) (implicit that a channel of 18 is used) is configured to discharge an ESD current from the second node to the first node during the ESD event at the second node ([0027], LH ESD).
Regarding claim 18, Lai teaches a method (title, CIRCUIT, SYSTEM AND METHOD FOR ELECTROSTATIC DISCHARGE (ESD) PROTECTION) of operating an electrostatic discharge (ESD) circuit (abstract, high-to-low electrostatic discharge (ESD) event … a low-to-high ESD event), the method comprising: receiving a first ESD voltage ([0027], LH ESD) on a first node (e.g. node at VSS pin) (fig.2), the first ESD voltage ([0021], positive ESD voltage) being greater than a reference supply voltage ([0021], positive ESD voltage is applied to a pin in a chip with the VDD pin being grounded) of a reference voltage supply (e.g. supply at second voltage bus VSS) (fig.2), the first ESD voltage corresponding to a first ESD event ([0021], PD mode refers to the case when a positive ESD voltage) ([0023], a low-to-high (hereinafter “LH”) zap occurs when a relatively low ESD stress appears on the first voltage bus VDD and the second voltage bus VSS is relatively high, which corresponds to the above-mentioned PD mode and NS mode); detecting, by a charging circuit (e.g. circuit comprising bypass device 16) (fig.2), the first ESD event at the first node thereby causing the charging circuit to turn on ([0024], in response to a trigger signal at the node G due to an LH ESD even) and charge a gate (e.g. gate of discharging device 18) (fig.2) of a first transistor (i.e. discharging device 18) (fig.2) of a discharging circuit (e.g. circuit comprising discharging device 18) (fig.2) ([0024], activates the discharging device 18), the discharging circuit being coupled between the first node and a second node (e.g. node at VDD pin) (fig.2), and the charging circuit being coupled between at least the first node and a third node (e.g. node G) (fig.2); and discharging a first ESD current of the first ESD event ([0024], As a result, the discharging device 18 discharges an ESD current) in a first ESD direction from the first node to the second node ([0024], between the first voltage bus VDD and the second voltage bus VSS) by a channel of the first transistor ([0027], HEMT 18 is activated to discharge an LH ESD) (implicit that a channel of 18 is used).
Regarding claim 19, Lai teaches the method of claim 18, further comprising: turning on the first transistor in response to the gate of the first transistor of the discharging circuit being charged ([0029], A voltage drop across the resistor 14 is built in response to the trigger signal, which turns on the discharging transistor 18 … [0032], the gate of the discharging transistor 18 is biased at the relatively high VSS, which turns on the discharging transistor 18); and coupling the first node and the second node in response to the first transistor turning on ([0029], The discharging transistor 18 then discharges an ESD current from the first voltage bus VDD towards the second voltage bus VSS … [0032], The discharging transistor 18 then discharges an ESD current from the second voltage bus VSS towards the first voltage bus VDD).
Regarding claim 20, Lai teaches the method of claim 18, further comprising: receiving a second ESD voltage ([0023], relatively high ESD stress appears on the first voltage bus VDD) on the second node ([0023], on the first voltage bus VDD), the second ESD voltage being greater than a voltage of a voltage supply ([0023], relatively high ESD stress appears on the first voltage bus VDD and the second voltage bus VSS is relatively low), the second ESD voltage corresponding to a second ESD event ([0023], a high-to-low (hereinafter “HL”) zap); detecting, by an ESD detection circuit (e.g. circuit comprising trigger device 12 and resistive element 14) (fig.2) ([0024], The resistive element 14, in response to a trigger signal at the node G due to an HL ESD event), the second ESD event at the second node ([0024], The resistive element 14, in response to a trigger signal at the node G due to an HL ESD event) thereby causing the ESD detection circuit to charge the gate of the first transistor of the discharging circuit ([0024], builds a voltage drop to activate the discharging device 18); and discharging a second ESD current ([0024], discharges an ESD current) of the second ESD event in a second ESD direction from the second node to the first node ([0024], between the first voltage bus VDD and the second voltage bus VSS) by the channel of the first transistor ([0027], HEMT 18 is activated to discharge an LH ESD) (implicit that a channel of 18 is used).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 20190115339 A1), and further in view of Karp (US 20130215541 A1).
Regarding claim 7, Lai teaches the clamp circuit of claim 1, wherein the ESD detection circuit comprises: a resistor (i.e. resistive element 14) (fig.2).
Lai does not teach, the resistor coupled between the first node and a fourth node; a capacitor coupled between the fourth node and the second node; and an inverter coupled to the first node, the second node, the third node, the fourth node, the first gate and the charging circuit.
Karp teaches in a similar field of endeavor of RC-clamp for ESD protection, a resistor (i.e. resistor R) (fig.1) coupled between a first node (i.e. supply node Vdd) (fig.1) and a fourth node (i.e. node B) (fig.1); a capacitor (i.e. capacitor C) (fig.1) coupled between the fourth node and a second node (i.e. node Vss) (fig.1); and an inverter (i.e. inverter I) (fig.1) coupled to the first node (e.g. I is coupled to Vdd via R) (fig.1), the second node (e.g. I is coupled to Vss via C) (fig.1), a third node (e.g. node at the gate of transistor T) (fig.1), the fourth node (implicit, as seen in fig.2), a first gate (e.g. gate of transistor T) (fig.1) (coupling implicit as seen in fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the resistor coupled between the first node and a fourth node; a capacitor coupled between the fourth node and the second node; and an inverter coupled to the first node, the second node, the third node, the fourth node, the first gate and the charging circuit in Lai, as taught by Karp, as it provides the advantage of optimal ESD protection to integrated circuits associated with high-voltage power rails.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 20190115339 A1), and further in view of Ellis-Monaghan (US 20160172850 A1).
Regarding claim 9, Lai teaches the clamp circuit of claim 1, wherein at least the first transistor is in a semiconductor wafer ([0047], the system 70, for example, a semiconductor chip … include one of the ESD devices 10, 40, 50 and 60), and a channel of the first transistor ([0027], HEMT 18 is activated to discharge an LH ESD) (implicit that a channel of 18 is used) is configured to discharge an ESD current from the second node to the first node during the ESD event at the second node ([0027], LH ESD).
Lai does not teach, the semiconductor wafer includes a bulk.
Ellis-Monaghan teaches in a similar field of endeavor of ESD power clamp, a semiconductor wafer ([0013], the semiconductor implementations are built on wafers) includes a bulk (e.g. bulk of FET 14) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the semiconductor wafer with a bulk in Lai, as taught by Ellis-Monaghan, as it provides the advantage of improved breakdown voltage performance of the transistor, leading to a better control of ESD threshold voltage.

Claims 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US 20130215541 A1), and further in view of Lai (US 20190115339 A1).
Regarding claim 10, Karp teaches an electrostatic discharge (ESD) protection circuit (abstract, electrostatic discharge (ESD) protection circuit), comprising: a first diode (e.g. diode between I/O pad and Vdd) (fig.1) coupled between a first node (i.e. supply node Vdd) (fig.1) and an input output (IO) pad (i.e. I/O pad) (fig.1); a second diode (e.g. diode between I/O pad and Vss) (fig.1) coupled between the IO pad and a second node (i.e. node Vss) (fig.1); an internal circuit ([0029], FIG. 1 illustrates a circuit … for protecting an integrated circuit) coupled to the first diode, the second diode and the IO pad (implicit); and a clamp circuit (i.e. RC-triggered clamp 100) (fig.1) between the first node and the second node (implicit, as seen in fig.1), the clamp circuit comprising: an ESD detection circuit (e.g. circuit comprising RC circuit 101 and inverter I) (fig.1) ([0033], However, when an ESD is present at the I/O pad, and thus present at the supply node Vdd, the RC circuit 101) coupled between the first node and the second node (implicit, as seen in fig.1); a discharging circuit (e.g. circuit comprising  transistor T) (fig.1) coupled between the first node and the second node (implicit, as seen in fig.1), and coupled to the ESD detection circuit by a third node (e.g. node between inverter I and gate of transistor T) (fig.1).
Karp does not teach, a charging circuit coupled between the second node and the third node, and configured to charge the third node during an ESD event at the second node.
Lai teaches in a similar field of endeavor of ESD protection, a charging circuit (e.g. circuit comprising bypass device 16) (fig.2) coupled between a second node (e.g. node at VSS pin) (fig.2) and a third node (i.e. node G) (fig.2), and configured to charge the third node during an ESD event at the second node ([0024], n operation, the bypass device 16, in response to a trigger signal at the node G due to an LH ESD event, activates the discharging device 18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the charging circuit coupled between the second node and the third node, and configured to charge the third node during an ESD event at the second node in Karp, as taught by Lai, as it provides the advantage of discharging an ESD event at the second node, without increasing resistor size in the RC clamp circuit and hence reducing heat.
Regarding claim 11, Karp and Lai teach the ESD protection circuit of claim 10, wherein the discharging circuit comprises: a first transistor (Karp, i.e. transistor T) (fig.1) (Lai, i.e. discharging device 18) (fig.2) of a first type (Karp, [0007], the transistor may be an nMOS transistor … ) (Lai, [0026], high-electron-mobility transistor), the first transistor having a first gate (Karp, e.g. gate of T) (fig.1) (Lai, e.g. gate of 18) (fig.2), a first drain (Karp, e.g. drain of T) (fig.1) (Lai, e.g. drain of 18) (fig.2) and a first source (Karp, e.g. source of T) (fig.1) (Lai, e.g. source of 18) (fig.2), the first gate being coupled to at least the ESD protection circuit by the third node (Karp, implicit, as seen in fig.1) (Lai, implicit, as seen in fig.2), the first drain being coupled to the first node (Karp, implicit, as seen in fig.1) (Lai, implicit, as seen in fig.2), and the first source being coupled to the second node (Karp, implicit, as seen in fig.1) (Lai, implicit, as seen in fig.2).
Regarding claim 16, Karp and Lai teach the ESD protection circuit of claim 10, wherein the ESD detection circuit comprises: a resistor (Karp, i.e. resistor R) (fig.1) coupled between the first node and a fourth node (Karp, i.e. node B) (fig.1); a capacitor (Karp, i.e. capacitor C) (fig.1) coupled between the fourth node and the second node (Karp, implicit, as seen in fig.1); and an inverter (i.e. inverter I) (fig.1) coupled to the resistor and capacitor by the fourth node (Karp, implicit, as seen in fig.1), coupled to the discharging circuit (Karp, implicit, as seen in fig.1) and the charging circuit by at least the third node (Lai, implicit, as seen in fig.2), and being coupled between the first node and the second node (Karp, implicit, as seen in fig.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        09/27/2022





	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839